          Case 5:20-cv-00379-F Document 5 Filed 04/27/20 Page 1 of 2




          IN THE UNITED STATES DISTRICT COURT FOR THE
                 WESTERN DISTRICT OF OKLAHOMA


BANK OF THE WEST, a California            )
state banking corporation,                )
                                          )
              Plaintiff,                  )
                                          )
-vs-                                      )      Case No. CIV-20-0379-F
                                          )
63rd ASSOCIATES, LLC, an                  )
Oklahoma limited liability company,       )
et al.,                                   )
                                          )
              Defendants.                 )

                                     ORDER

       The court has a duty to inquire into its own jurisdiction. Tuck v. United
Services Automobile Assoc. 859 F.2d 842, 844 (10th Cir. 1998). Upon review of
the complaint, it is apparent the court’s subject matter jurisdiction is based on
diversity jurisdiction pursuant to 28 U.S.C. § 1332. The complaint, however, does
not adequately allege facts regarding the citizenship of the parties that are limited
liability companies. The complaint alleges that all members of the three defendants
that are limited liability companies (63rd Associates, LLC; JO Investment Properties,
LLC; and Birdwell Family, LLC) are residents and citizens of Oklahoma. That is
insufficient because the party invoking the court’s jurisdiction must allege the
             Case 5:20-cv-00379-F Document 5 Filed 04/27/20 Page 2 of 2




identity of each member of the LLC, as well as the specific1 state or states in which
each member is a citizen, down through all layers of membership.2
        Plaintiff, as the party invoking this court’s jurisdiction, is DIRECTED to file,
within fourteen days of the date of this order, a First Amended Complaint which
provides the missing jurisdictional information. Allegations may be based on
information and belief. Absent compliance, this action may be dismissed without
prejudice or other measures may be taken.
        IT IS SO ORDERED this 27th day of April, 2020.




20-0379p001.docx




1
  See, Simmons v. Rosenberg, 572 F. Supp. 823, 825 (E.D.N.Y. 1983) (merely averring that a party
is a citizen of a state other than the State of New York is “clearly insufficient to establish diversity
jurisdiction”).
2
 For example, if a member is an individual, then jurisdictional information is required regarding
the individual’s specific state of citizenship (as opposed to the individual’s residency, which is not
the same). If a member is an entity, then the nature of the jurisdictional information required
depends upon the type of entity.

                                                   2
